DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,043,072 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see charts below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/345,580
U.S. Patent 11,043,072 B2
Claim 1 (and similar claim 8). A method for operating an electronic gaming system, comprising:









as part of a multi-player gaming session, providing, by a processor, first and second players of the multi-player gaming session, with a player-selectable set of side bets, each side bet corresponding to a potential event in the multi-player gaming session;

receiving, by the processor from the first player, a selection of a first subset of the player-selectable set of side bets for the first player to use in the multi-player gaming session;
receiving, by the processor from the second player, a selection of a second subset of the player-selectable set of side bets for the second player to use in the multi-player gaming session, wherein a number of side bets in each of the first and second subsets of the player-selectable set of side bets is less than a number of side bets in the player-selectable set of side bets;

initiating, by the processor, the multi-player gaming session comprising side bet wagers placed on a corresponding side bet in each of the first and second subsets of the player-selectable set of side bets selected by the first and second players, respectively;

determining, by the processor, an outcome of the multi-player gaming session relative to each of the corresponding side bets; and
adjusting, by the processor, a value of an electronic record associated with an account of each of the first and second players to reflect the outcome.

Claim 1 (and similar claim 8). An electronic gaming system, comprising:

an interface to display gaming information and receive input from players;
a processor coupled with the interface; and
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to:
as part of a multi-player gaming session, provide first and second players of the multi-player gaming session with a player-selectable set of side bets through the interface, each side bet corresponding to a potential event in the multi-player gaming session;

receive, from each of the first and second players through the interface, a selection of first and second subsets, respectively, of the player-selectable set of side bets for a corresponding one of the first and second players to use in the multi-player gaming session, wherein a number of side bets in each of the first and second subsets is less than a number of side bets in the player-selectable set of side bets;





initiate the multi-player gaming session comprising side bet wagers placed on a corresponding side bet in each of the first and second subsets selected by the first and second players, respectively;



determine an outcome of the multi-player gaming session relative to the corresponding side bets; and


adjust a value of an electronic record associated with an account of each of the first and second players to reflect the outcome of the multi-player gaming session.

Claim 2. The method of claim 1, wherein the first and second subsets of the player-selectable set of side bets contain different numbers of side bets.

Claim 2. The electronic gaming system of claim 1, wherein the interface comprises a network interface and wherein the side bets in the first subset of the player-selectable set of side bets is different from the side bets in the second subset of the player-selectable set of side bets.

Claim 3 (and similar claim 9). The method of claim 1, wherein the processor is coupled to a user interface that comprises a touch display interface, and wherein the multi-player gaming session comprises a blackjack game, wherein the player-selectable set of side bets comprises super sevens, royal match, over/under 13, pair square, 21+3, and lucky ladies, and further comprising:

rendering, in a multi-game view, gaming information from a plurality of different electronic gaming systems and, in a selected game view, gaming information from a selected one of the plurality of different electronic gaming systems, wherein the user interface receives the gaming information from the selected one of the plurality of different electronic gaming systems for the selected game view and the first and second subsets of the player-selectable set of side bets are related to a game outcome of the multi-player gaming session described in the gaming information received from the selected one of the plurality of different electronic gaming systems;

instantiating a set of independent credit meters, each credit meter being associated with and tracking activity related to a corresponding side bet in one of the first and second subsets of the player-selectable set of side bets;

instantiating an event handler, to detect an event associated with user movement of a side bet icon associated with a side bet and release of the side bet icon at a selected location on a display, each side bet in the player-selectable set of side bets corresponding to a different side bet icon; and a timer to generate a timer value;


receiving, from the event handler, an event and, when the timer value is less than a specified value, associates the side bet icon with the selected display location and enables an independent credit meter for the side bet associated with the side bet icon;

receiving and causing the display to render, the gaming information received from the selected one of the plurality of different electronic gaming systems;

determining, from the gaming information received from the selected one of the plurality of different electronic gaming systems, the game outcome of a gaming session relative to each side bet in the first and second subsets of the player-selectable set of side bets; and

for each side bet in the first and second subsets of the player-selectable set of side bets, adjusting a stored value of an electronic record associated with an account of the player to reflect the game outcome.

Claim 3 (and similar claim 9). The electronic gaming system of claim 1, wherein the interface comprises a touch display interface, wherein the multi-player gaming session comprises a blackjack game, wherein the player-selectable set of side bets comprises super sevens, royal match, over/under 13, pair square, 21+3, and lucky ladies, 


wherein the interface renders, in a multi-game view, gaming information from a plurality of different electronic gaming systems and, in a selected game view, gaming information from a selected one of the plurality of different electronic gaming systems, wherein the interface receives the gaming information from the selected one of the plurality of different electronic gaming systems for the selected game view and the first and second subsets are related to a game outcome of the multi-player gaming session described in the gaming information received from the selected one of the plurality of different electronic gaming systems, 


and further comprising a set of independent credit meters, each credit meter being associated with and tracking activity related to a corresponding side bet in one of the first and second subsets of side bets; 

an event handler, in communication with the interface, to detect an event associated with player movement of a side bet icon associated with a side bet and release of the side bet icon at a selected location on a display, each of the side bets in the player-selectable set of side bets corresponding to a different side bet icon; and a timer to generate a timer value; and 

wherein the processor:
receives, from the event handler, an event and, when the timer value is less than a specified value, associates the side bet icon with the selected display location and enables an independent credit meter for the side bet associated with the side bet icon;

receives, and causes the display to render, the gaming information received from the selected one of the plurality of different electronic gaming systems;

determines, from the gaming information received from the selected one of the plurality of different electronic gaming systems, the game outcome of a gaming session relative to each side bet in the first and second subsets of side bets; and


for each side bet in the first and second subsets of side bets, adjusts a stored value of an electronic record associated with an account of the player to reflect the game outcome.

Claim 4 (and similar claim 10). The method of claim 1, wherein the processor is coupled to a user interface that comprises a multi-touch input display, wherein the multi-player gaming session comprises roulette, and wherein the player-selectable set of side bets comprises a progressive roulette side bet and a roulette number grouping side bet and further comprising:

adjusting, by a change table viewing angle control, a player viewing angle of a selected game view relative to a viewing position of a player, wherein, at a first setting of the change table viewing angle control, the player viewing angle corresponds to a first camera orientation to provide first gaming information associated with the multi-player gaming session and, at a second setting of the change table viewing angle control, the player viewing angle corresponds to a second camera orientation to provide second gaming information associated with the multi-player gaming session, wherein the first camera orientation is different from the second camera orientation, and wherein the first gaming information is different from the second gaming information.

Claim 10. The multi-player electronic table gaming system of claim 8, wherein the user interface comprises a multi-touch input display, wherein the multi-player gaming session comprises roulette, and wherein the player-selectable set of side bets comprises a progressive roulette side bet and a roulette number grouping side bet and further comprising 

a change table viewing angle control that adjusts a player viewing angle of a selected game view relative to a viewing position of a player, wherein, at a first setting of the change table viewing angle control, the player viewing angle corresponds to a first camera orientation to provide first gaming information associated with the multi-player gaming session and, at a second setting of the change table viewing angle control, the player viewing angle corresponds to a second camera orientation to provide second gaming information associated with the multi-player gaming session, wherein the first camera orientation is different from the second camera orientation, and wherein the first gaming information is different from the second gaming information.

Claim 5. The method of claim 1, wherein a side bet in the first subset of the player-selectable set of side bets is not in the second subset of the player-selectable set of side bets, wherein the processor is coupled to a user interface that comprises a multi-touch input display, wherein the multi-player gaming session comprises poker, and wherein the player-selectable set of side bets comprises a bet made outside of a pot.



Claim 5. The electronic gaming system of claim 1, wherein the interface comprises a multi-touch input display, wherein the multi-player gaming session comprises poker, wherein the player-selectable set of side bets comprises a bet made outside of a pot and wherein the processor receives, from a player, a selection at a first display location of a side bet object corresponding to a side bet in the player-selectable set of side bets, the selected side bet object comprising a side bet icon, and a request to move the side bet object to a different second display location; in response, associates the selected side bet object with the second display location; causes the side bet icon to be displayed at the second display location; and enables an independent credit meter for the side bet associated with the side bet object.


Claim 6 (and similar claim 12). The method of claim 1, wherein the multi-player gaming session comprises baccarat, wherein the player-selectable set of side bets comprises lucky bonus, royal match, dragon bonus, first two banker/player cards same suit, and big and small, and further comprising:

detecting, by the processor, a player gesture;


recognizing, by the processor, the detected player gesture;

mapping the recognized detected player gesture to a corresponding command; and

executing, by the processor, the corresponding command, wherein the side bets in the first subset of the player-selectable set of side bets selected by the first player are different from the side bets in the second subset of the player-selectable set of side bets selected by the second player.


Claim 6 (and similar claim 12). The electronic gaming system of claim 1, wherein the multi-player gaming session comprises baccarat, wherein the player-selectable set of side bets comprises lucky bonus, royal match, dragon bonus, first two banker/player cards same suit, and big and small, 

wherein the processor, by the interface, detects a player's gesture, 

recognizes the detected gesture, 


maps the recognized detected gesture to a corresponding command, and 

executes the corresponding command, and wherein the first and second subsets contain different numbers of side bets.

Claim 7 (and similar claim 13). The method of claim 1, wherein the processor is coupled to a user interface and wherein the multi-player gaming session comprises a dice game and further comprising:

causing, by the processor, display to the first player of a first display configuration of the first subset of the player-selectable set of side bets and display to the second player a second display configuration of the second subset of the player-selectable set of side bets, wherein the first and second display configurations are different, wherein the first subset of the player-selectable set of side bets comprises a first side bet of the player-selectable set of side bets and the second subset of the player-selectable set of side bets comprises a different second side bet of the player-selectable set of side bets and wherein the causing comprises:

displaying, by the user interface, to the first player, at a first display portion a plurality of objects representing the side bets in the player-selectable set of side bets and at a second display portion a plurality of target locations;

detecting, by the processor, a release by the first player of an object corresponding to the first side bet at a first target location of the plurality of target locations;

in response to detecting the release of the object, associating the first side bet with the first target location; and
thereafter displaying, by the user interface, the first side bet at the first target location.

Claim 7 (and similar claim 13). The electronic gaming system of claim 1, wherein the multi-player gaming session comprises a dice game, 



wherein the processor causes the interface to display to the first player a first display configuration of the first subset and display to the second player a second display configuration of the second subset, and wherein the first and second display configurations are different, wherein the first subset comprises a first side bet of the player-selectable set of side bets and the second subset comprises a different second side bet of the player-selectable set of side bets, and wherein the processor:



causes display, by the interface, of a plurality of objects representing the side bets of the player-selectable set of side bets at a first display portion and a plurality of target locations at a second display portion;

detects, by the processor, a release by the first player of an object corresponding to the first side bet at a first target location of the plurality of target locations;

associates the first side bet with the first target location; and
thereafter causes the display, by the interface, of the first side bet at the first target location.


Claim 11. The method of claim 8, wherein the user interface comprises a multi-touch input display, wherein the multi-player gaming session comprises poker, wherein the player-selectable set of side bets comprises a bet made outside of a pot, the method further comprising

receiving, from a player, a selection at a target display location of a side bet object corresponding to a side bet in the player-selectable set of side bets, the selected side bet object comprising a side bet icon;

in response, associating the selected side bet object with the target display location;

causing the side bet icon to be displayed at the target display location; and

enabling an independent credit meter for the side bet associated with the side bet object.

Claim 11. The multi-player electronic table gaming system of claim 8, wherein the user interface comprises a multi-touch input display, wherein the multi-player gaming session comprises poker, wherein the player-selectable set of side bets comprises a bet made outside of a pot, and 

wherein the processor receives, from a player, a selection at a target display location of a side bet object corresponding to a side bet in the player-selectable set of side bets, the selected side bet object comprising a side bet icon; 

in response, associates the selected side bet object with the target display location; 

causes the side bet icon to be displayed at the target display location; and 

enables an independent credit meter for the side bet associated with the side bet object.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/8/2022